DETAILED ACTION
Response to Arguments
Rejections to claims 6, 7, and 12 under 112(b) are withdrawn in light of amendment.
Applicant's arguments filed on page 10-11 with respect to rejections under 35 USC § 102(a)(1) have been fully considered but they are not persuasive. 
Applicant argues that 
“Wu et al. may provide for "determining a matching point" and "correcting a disparity", it does not describe, teach, nor suggest the specific limitations now set forth in independent claims 1 and 8.
The office respectfully disagree. Applicant merely made the allegation without any specifics about  why Wu is not teaching.  As a matter of fact, Wu’s multiple images from different cameras reads on claimed reference, target and ambiguity images, and various maxD reads on claimed positions.

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

a reference disparity determination unit, a matching region determination unit, a disparity determination unit in claims 8-12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 3, 8, 11 is/are rejected under 35 U.S.C. 35 USC § 102(a) (1) as being anticipated by Wu (US20160165216).
Regarding claim 1, Wu teaches a method of determining a disparity of an image generated by using a multi-baseline stereo camera system (Fig. 1), the method comprising: 
determining a reference parity between a reference image and a target image among multiple images generated by using a multi-baseline stereo camera system ([0015], Without any bound each pixel in the reference image would be compared to every pixel in the secondary image); 
determining an ambiguity region ([0015], maxD) in each of the multiple images on the basis of the reference disparity and a positional relationship among the multiple images or among cameras in the multibaseline stereo camera system ([0016], the real “maxD” varies for each image and depends on the particular scene that is captured as well as the distance of objects in that scene from the camera); and 
determining a disparity for each of the multiple images ([0019], determining an appropriate maxD value for each set of images) by determining a matching point in each of the ambiguity regions of the respective images ([0019], by analyzing the image content of the set of images received from the image array; [0026], The particular features are chosen only to match corresponding pixels of the two images).
wherein the determining the ambiguity region comprises: 
determining the positional relationship between the reference image, the target image, and ambiguity image, and determining the ambiguity region using the positional relationship and the reference parity between the reference image and the target image([0016], the real “maxD” varies for each image and depends on the particular scene that is captured as well as the distance of objects in that scene from the camera).


Claims 8 and 11 recite apparatus to carry out the method in claims 1 and 3.  Since Wu also teaches an apparatus (fig. 8), claims 8 and 11 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claim 2, Wu teaches the method according to claim 1, wherein: 
the determining of the ambiguity region ([0034], disparity maxD) in each of the multiple images includes determining target points that are set to correspond to a multiple of the reference disparity ([0034], maxD is compensated by scaling according to the size of the area), on the basis of a positional relationship among the multiple images ([0034], An area of interest may be defined at 252, for example, by a block at the center of the reference image. This block may cover ½, ⅔, ¾ or some other portion of the pixels and centered or positioned in some other way in the reference image) or among cameras in the multibaseline stereo camera system.


an image nearest the reference image is set as the target image; and 
an integer multiple

	However, there are only finite number of images to be chosen as the target image; and there are finite number of options to choose the multiplier, fraction as taught by Wu, integer, or a real number.
Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to try any one of the images, including the nearest one, as the target image; and try integer multipliers instead of fractions, since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 4, Wu teaches the method according to claim 2, wherein the determining of the ambiguity region in each of the multiple images includes setting a size of the ambiguity region on the basis of the positional relationship between the multibaseline stereo camera system and each of the multiple images ([0034], disparity maxD is compensated by scaling according to the size of the area that covers the surviving features.).

Regarding claim 5, Wu teaches the method according to claim 4, wherein the ambiguity region in a third neighboring image is set to be larger than the ambiguity region in a second neighboring image, wherein the second neighboring image is arranged by the target image and the third neighboring image is arranged by the second neighboring image ([0018], Each image capture from the array may have a maxD value that is specifically chosen for that capture).
.

Allowable Subject Matter
Claims 6, 7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661